     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 1 of 66
                                                                           1




 1                    IN THE UNITED STATES DISTRICT COURT
 2                   FOR THE WESTERN DISTRICT OF OKLAHOMA
 3
     UNITED STATES OF AMERICA,               )
 4                                           )
                                             )
 5                  Plaintiff,               )
                                             )
 6   vs.                                     )    CASE NO. CR-18-227-SLP
                                             )
 7                                           )
                                             )
 8   JOSEPH MALDONADO-PASSAGE,               )
                                             )
 9                                           )
                                             )
10                  Defendant.               )
11
12                                  * * * * * *
13           EXCERPT OF PROCEEDINGS - TESTIMONY OF ALAN GLOVER
14                                VOLUME I OF II
15                    BEFORE THE HONORABLE SCOTT L. PALK
16                        UNITED STATES DISTRICT JUDGE
17                                MARCH 27, 2019
18                                * * * * * * *
19
20
21
22
23
24
25   Proceedings   recorded by mechanical stenography;       transcript
     produced by   computer-aided transcription.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 2 of 66
                                                                       2




 1                                  APPEARANCES
 2        Ms. Amanda Maxfield-Green and Mr. Charles Brown, Assistant
     United States Attorneys, U.S. Attorney's Office, 210 West Park
 3   Avenue, Suite 400, Oklahoma City, Oklahoma 73102, appearing for
     the United States of America.
 4
          Mr. William Earley and Mr. Kyle Wackenheim, Assistant United
 5   States Public Defenders, 215 Dean A. McGee, Suite 124, Oklahoma
     City, Oklahoma 73102, appearing for the defendant.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 3 of 66
                                                                       3




 1                              EXAMINATION INDEX
 2
 3   ALAN GLOVER
 4    Direct Examination by Ms. Maxfield-Green.............. 4
      Cross-Examination by Mr. Wackenheim................... 41
 5
 6   Reporter's Certificate.................................. 66
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 4 of 66
                                                                               4




 1        (The following record was made in open court on March 27,
 2   2019, in the presence of all parties, counsel, and in the
 3   presence and hearing of the jury.)
 4                MS. MAXFIELD-GREEN:    Your Honor, the Government's
 5   calling Alan Glover.
 6        (WITNESS SWORN.)
 7                THE COURT:   Mr. Glover, if you would have a seat and
 8   adjust yourself to the microphone.        My understanding is that you
 9   have some back issues that could complicate you sitting for
10   extended periods of time.
11                THE WITNESS:    Yes, sir.
12                THE COURT:   It would -- it's perfectly okay, if you get
13   to a position that you're becoming uncomfortable or in some level
14   of pain, if you would like to stand and use that microphone there
15   to your side or -- and stretch for a second and then return,
16   however you want to do it, just in order to accommodate for your
17   condition.
18                THE WITNESS:    Thank you, sir.
19                                DIRECT EXAMINATION
20   BY MS. MAXFIELD-GREEN:
21   Q.   Good afternoon, Mr. Glover.         Could you state your full name
22   for the record, please?
23   A.   Frank Alan Glover.
24   Q.   Mr. Glover, are you currently living in the State of
25   Oklahoma?




                                 Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 5 of 66
                                                                         5




 1   A.   Yes, ma'am.
 2   Q.   Where are you living?
 3   A.   At the zoo, GW Exotic Animal Park.
 4   Q.   Is that in Wynnewood, Oklahoma?
 5   A.   Yes, ma'am.
 6                THE COURT:   Mr. Glover, can you pull that front
 7   microphone a little bit towards you?       Thank you.
 8   Q.   (By Ms. Maxfield-Green)      And are you working at the zoo?
 9   A.   Yes, ma'am.
10   Q.   Mr. Glover, where are you originally from?
11   A.   South Carolina, Beaufort.
12   Q.   Mr. Glover, how far did you go in school?
13   A.   About fifth, sixth grade.
14   Q.   What kind of jobs have you had throughout your life?
15   A.   Tree work.
16   Q.   Is that trimming, like --
17   A.   Trimming trees, cutting trees down, yes, ma'am.
18   Q.   Okay.    Are you familiar with a person named Joseph Maldonado
19   or Joseph Maldonado-Passage?
20   A.   Yes, ma'am.
21   Q.   And do you -- based on your association with him, is it --
22   have you mostly just called him Joe?
23   A.   Yes, ma'am.
24   Q.   Do you see Mr. Passage in the courtroom here today?
25   A.   Gentleman sitting over there.       (Indicating.)




                               Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 6 of 66
                                                                          6




 1                MS. MAXFIELD-GREEN:    Your Honor, can the record reflect
 2   that Mr. Glover indicated the presence of the defendant?
 3                THE COURT:   So reflect.
 4   Q.   (By Ms. Maxfield-Green)       And, Mr. Glover, I'll just refer to
 5   the -- him as Mr. Passage or Joe.       Okay?
 6        Now, how was it that you came to meet Joe?
 7   A.   From a friend I knew back in South Carolina, Jeff Lowe.
 8   Q.   Okay.    And how did you know Jeff Lowe?
 9   A.   I have worked for him before.
10   Q.   Okay.
11   A.   Through the years, through the years.
12   Q.   Through the years?
13   A.   Yes, ma'am.
14   Q.   And you worked for him in South Carolina?
15   A.   Yes, ma'am.
16   Q.   Okay.    And what was your understanding of how -- what
17   Mr. Lowe's position was with the zoo here in Oklahoma?
18   A.   He bought it and owned it.
19   Q.   Okay.    And how did you end up coming from -- how or why did
20   you end up coming from South Carolina here to Oklahoma?
21   A.   How did I get here?
22   Q.   Well, why did you come here?
23   A.   Oh, to help Jeff out.
24   Q.   Did he need some workers?
25   A.   Yes, ma'am.




                               Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 7 of 66
                                                                                 7




 1   Q.      And did you need a job?
 2   A.      Yeah.
 3   Q.      All right.    So about when did you move from South Carolina
 4   to Oklahoma?
 5   A.      Oh, it's been several -- I have been here several years.        I
 6   went back once, back to South Carolina.
 7   Q.      Okay.   So did you come here after Mr. Lowe took ownership of
 8   the zoo?
 9   A.      Yeah.   I believe he had it maybe three years once I -- when
10   I got here, something like that.          That's what I was -- heard.
11   Q.      Okay.   Once you got to the zoo, did Mr. Lowe put you to
12   work?
13   A.      Yes, ma'am.
14   Q.      What kind of jobs did you do at the zoo?
15   A.      Just odd jobs.    He knows my back was messed up, so he didn't
16   really put a lot on me.
17   Q.      Okay.   Did you do some -- did you do some landscaping and
18   tree work?
19   A.      Yes, ma'am.
20   Q.      Okay.   Did you get to -- was part of your job to interact
21   with the animals?
22   A.      Sometime I got a chance to.
23   Q.      Did you enjoy interacting with the animals?
24   A.      Yes, ma'am.    It was pretty nice.
25   Q.      So when you first got to Oklahoma, was Jeff Lowe still




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 8 of 66
                                                                                8




 1   living and working at the zoo?
 2   A.      Yes, ma'am.
 3   Q.      At some point after you got here, did he go live somewhere
 4   else?
 5   A.      Yeah.   He went to Vegas.
 6   Q.      Now, when you got to the zoo, what was Joe's role?
 7   A.      He was like the caretaker for everyday stuff, made sure it
 8   got done.
 9   Q.      Who did you consider your boss to be?
10   A.      Jeff Lowe, and Lauren Lowe now.
11   Q.      And what about on a daily basis when you were working around
12   the park and Mr. Lowe wasn't there, who was your boss?
13   A.      Joe would be.
14   Q.      What was it like for you working for Joe?
15   A.      Really hard to describe.      He's an asshole.         Treat his
16   employees like dirt.
17   Q.      Okay.   And did you have personal interactions with him that
18   made you feel that way?
19   A.      Say it again, ma'am.
20   Q.      Did you have personal interactions with him that made you
21   feel like dirt?
22   A.      Yes, ma'am.
23   Q.      How -- what did he do to make you feel that way?
24   A.      Well, he had his little -- everybody's got radios, but he
25   would downgrade me to the point where it was coming close to




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 9 of 66
                                                                            9




 1   blows, that's how bad it got.         And not only him; he would get
 2   Eric or whoever, get Alan to do this and make sure he does not
 3   stop all day.     And he's just -- he's really a cruel, cruel
 4   person.
 5   Q.      So he'd try to work you hard?
 6   A.      Like a slave.
 7   Q.      Okay.   And you made reference to the employees having
 8   radios.    Did he say stuff over the radios that all the employees
 9   could hear about you?
10   A.      Absolutely.    I was a rat, I was a -- all kind -- just really
11   bad stuff.      Like I say, it come close to blows.
12   Q.      Did you ever have blows with Mr. Passage?
13   A.      Nope.   I had many enough confrontations with him, though.
14   Q.      Were there occasions when Mr. Passage was nice to you or not
15   as disparaging to you?
16   A.      Yeah, there would be sometime, he'd take me to the store,
17   get me something to eat, whatever, go to the other restaurant and
18   work up there.
19   Q.      Okay.   So it wasn't -- there were instances where it was
20   okay?
21   A.      Yeah.   Seems like he was fishing for stuff, information,
22   basically.
23   Q.      Okay.
24   A.      You can't be that bad of a person and then turn around and
25   be somebody else.




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 10 of 66
                                                                              10




 1   Q.   So even when he was nice to you, you felt like that was --
 2   A.   Oh, I knew it was bullshit -- bull.
 3   Q.   Now, before you came to Oklahoma to work at the zoo, had you
 4   ever heard of a person named Carole Baskin?
 5   A.   Before I came to the zoo?
 6   Q.   Right.
 7   A.   No, ma'am, but I heard about it every day after I got there.
 8   Q.   That was going to be my next question.         What did you hear?
 9   A.   That he wanted to have that lady murdered or him murder her,
10   all kind of stuff.    It was crazy.      And not only did employees
11   hear it; people on the park could hear it.
12   Q.   Do you think customers overheard him?
13   A.   I'm sure they had to have.       They may have not known what was
14   going on, but we knew.
15   Q.   How often would he make comments about Carole Baskin?
16   A.   Pretty much every day, especially if something -- he got a
17   letter saying, you know, he's got to go back to court, whatnot,
18   he's flip a script.
19   Q.   Flip a script, does that mean --
20   A.   He would go apeshit.
21   Q.   Okay.
22                THE COURT:   Mr. Glover, I would ask you to please watch
23   your language unless you're delivering a quote.
24                THE WITNESS:    Yes, sir.
25   Q.   (By Ms. Maxfield-Green)       Now, did you -- did you have a good




                                 Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 11 of 66
                                                                         11




 1   idea of what he had against Carole Baskin, what the problem was?
 2   A.      From my understanding, it was a major lawsuit.
 3   Q.      Did you come to -- from listening to Joe, did you come to
 4   find out where she lives?
 5   A.      Yes, ma'am.
 6   Q.      Where did she live, to your knowledge?
 7   A.      He showed me on the computer one time of Big Cat Rescue.
 8   Q.      And what state was that in?
 9   A.      Florida.
10   Q.      When he showed you that on a computer, who was in the room?
11   A.      I was in the room only.
12   Q.      Just you and Mr. Passage?
13   A.      Yes, ma'am.
14   Q.      All right.    Mr. Glover, did Mr. Passage ever ask you to kill
15   Carole Baskin?
16   A.      He -- we have talked about it several times.
17   Q.      Did you have more -- did you have one conversation about it
18   or more than one conversation?
19   A.      We have had more than one conversation, several.
20   Q.      Now, do you recall October 6th when Mr. Passage's husband
21   died?
22   A.      Yes, ma'am.
23   Q.      Okay.   To the best of your recollection, was the first
24   conversation you had with Mr. Passage about killing Carole
25   Baskin, would that conversation have happened before October 6th




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 12 of 66
                                                                          12




 1   or after October 6th?
 2   A.     I believe it was before he died, I'm thinking.
 3   Q.     Now, what do you remember -- you have told us there was a
 4   conversation where Mr. Passage and you were in a room and he
 5   showed you her location on a computer.          Was that the first
 6   conversation you had with him?
 7   A.     No.   We have had conversations before I seen the picture of
 8   her.
 9   Q.     What do you recall about the -- to the extent you can
10   distinguish it in your mind -- the very first conversation you
11   had?
12   A.     Went out on the front porch, right before we was getting off
13   work, or actually when we were getting off work, because it would
14   sometime be 11:00, 12 o'clock at night when we'd get off.
15   Q.     And you're standing on the front porch -- and let me just
16   clarify, when you got there and were working at the park, did you
17   also live at the park?
18   A.     Yes, ma'am.
19   Q.     About how far off was the trailer you lived in?
20   A.     500 feet maybe, or yards.
21   Q.     So this conversation where you're on the front porch, the
22   front porch of what?
23   A.     Gift shop.
24   Q.     What do you remember about what he said?
25   A.     We was talking about it and he wanted to know could I get it




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 13 of 66
                                                                            13




 1   done.
 2   Q.   Why do you think he asked you in particular?
 3   A.   Well, probably because I was -- have the teardrop on my eye.
 4   Q.   Did you say you have got a teardrop on your eye?
 5   A.   Yes, ma'am.    It means two different things.
 6   Q.   Okay.   Let me ask you first:      Are you referring to -- do you
 7   have a -- the jury's on the other side of you.         Do you have a
 8   teardrop tattoo under your eye?
 9   A.   Yes, ma'am, I do.
10   Q.   Okay.   And in your experience, what is -- what do people
11   believe a teardrop tattoo means?
12   A.   You lost someone you really love or you have killed someone.
13   Q.   And do you think that Mr. Passage believed that you'd killed
14   someone?
15   A.   Yes, ma'am, I'm pretty sure.
16   Q.   And did you let him believe that that's what it meant?
17   A.   Yes, ma'am, I did.
18   Q.   Now, Mr. Glover, have you ever been convicted of a violent
19   crime?
20   A.   Yes, ma'am, I have.
21   Q.   What was it?
22   A.   Assault and battery with a highly aggravated nature.
23   Q.   When was that?
24   A.   I think I was about 17.
25   Q.   Okay.   Was that in South Carolina?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 14 of 66
                                                                        14




 1   A.   Yes, ma'am.
 2   Q.   Did you serve time in jail?
 3   A.   Yes, ma'am.
 4   Q.   About how long did you spend in jail?
 5   A.   Probably about five years.
 6   Q.   Okay.   Do you have any other convictions for violent crimes?
 7   A.   Yes, ma'am.
 8   Q.   What kind of crimes?
 9   A.   Assault charges.
10   Q.   Okay.   Have you ever done any other stints in prison?
11   A.   Here and there.
12   Q.   All right.    So when he asked -- Mr. Passage asked you if you
13   could get it done, what did you tell him?
14   A.   Yeah, I could get it done.
15   Q.   Did he offer to pay you for killing her?
16   A.   Yes, ma'am.
17   Q.   How much did he offer to pay you?
18   A.   5,000 at first, and then after it was done he would take
19   care of me, basically.
20   Q.   And what did that mean to you, that he'd take --
21   A.   More money.
22   Q.   That he'd give you more money?
23   A.   Yes, ma'am.
24   Q.   So after that first conversation, did you have several more
25   conversations with Mr. Passage?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 15 of 66
                                                                         15




 1   A.     Yes, ma'am.
 2   Q.     In the other conversations you had with Mr. Passage about
 3   this, were there other people around or was it typically just you
 4   and him?
 5   A.     Typically just I.
 6   Q.     Did you discuss with Mr. Passage different ways of killing
 7   her?
 8   A.     Yes, ma'am.
 9   Q.     How did he want you to do it?
10   A.     Well, with a -- a bow, bow and arrow, which was kind of like
11   a side bow and arrow, it was -- what's it called?
12   Q.     Is it a crossbow?
13   A.     Crossbow.   Thank you.     That, or a rifle he had.
14   Q.     Okay.    And what were your thoughts about -- what did you
15   tell him your thoughts were about using a rifle?
16   A.     Well, I couldn't because I'm a felon.
17   Q.     And what -- can you explain for us why you couldn't because
18   you're a felon?      What does that mean?
19   A.     If I got pulled over by a cop or anything, they would search
20   my vehicle, they always do because of my record.
21   Q.     And --
22   A.     I couldn't afford to get caught with anything.
23   Q.     And is that because it's a crime for a felon to have a gun?
24   A.     Yes, ma'am.
25   Q.     In connection with his idea that you use a gun, did -- did




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 16 of 66
                                                                                16




 1   you ever go shooting guns with him?
 2   A.     Yes, ma'am.
 3   Q.     What was the purpose of shooting guns with him?
 4   A.     Target practice, shooting at Tannerite.
 5   Q.     What's Tannerite?
 6   A.     Explosives.
 7   Q.     Did he have any other gear that he thought you might be able
 8   to use to go do it?
 9   A.     He had like a camouflage suit that, you go out in the woods,
10   it would be pretty hard to see you.
11   Q.     And did he think that would be something you could take to
12   use?
13   A.     Yes, ma'am.
14   Q.     Did you ever have any conversations with him about where you
15   could be in terms of finding her?
16   A.     Oh, he was showing me he'd seen on the Internet somewhere or
17   another that she likes to take walks, walks somewhere, and that
18   would probably be a good place to do it.
19   Q.     Now, you had said that you were uncomfortable with the idea
20   of guns because you have this felony conviction.              Did you propose
21   any other ways of killing her to Mr. Passage?
22   A.     Yeah, I would cut her head off.
23   Q.     Did he seem okay with that?
24   A.     He was fine with it.
25   Q.     So over the course of those conversations, did you tell




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 17 of 66
                                                                        17




 1   Mr. Passage that you would murder Carole Baskin if he paid you to
 2   do it?
 3   A.   Yes, ma'am, I did.
 4   Q.   At the time that you told him that, did you intend to
 5   actually go kill Carole Baskin?
 6   A.   No, ma'am.
 7   Q.   What did you actually intend to do?
 8   A.   Take his money and run.
 9   Q.   Okay.   And why would you want to take his money and run?
10   A.   Because the way he treated me and the employees and the way
11   he acted, I was ready to get away from there because I had no
12   safety net when Jeff was gone.
13   Q.   I'm sorry.    Did you say you had no safety net?
14   A.   Yes, ma'am.
15   Q.   When Jeff was gone?
16   A.   (Witness nodded.)
17   Q.   Okay.   So you were ready to go back home to South Carolina?
18   A.   Yes, ma'am.
19   Q.   Now, during the time period that you were having these
20   conversations with Mr. Passage, or Joe, did you travel from the
21   zoo in Oklahoma down to Dallas?
22   A.   Yes, ma'am, I did.
23   Q.   And was anybody with you on that trip?
24   A.   Yes, ma'am, John Finlay.
25   Q.   John Finlay?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 18 of 66
                                                                        18




 1   A.   Yes, ma'am.
 2   Q.   And who is John Finlay?
 3   A.   One of his wives, or husbands.
 4   Q.   Is Mr. Finlay somebody who'd been in a relationship with
 5   Mr. Passage?
 6   A.   Yes, ma'am.
 7   Q.   And did Mr. Finlay work at the park?
 8   A.   Yes, ma'am, between the park and the restaurant.
 9   Q.   Okay.     What was the purpose of the trip that you took to
10   Dallas with Mr. Finlay?
11   A.   To go pick up a fake ID, have one made.
12   Q.   Say again.
13   A.   To go pick up a fake ID, get one made.
14   Q.   Okay.     And why did you need a fake ID?
15   A.   For travels, motels, stuff like that.
16   Q.   Okay.     And travels and motels to go where?
17   A.   So I wouldn't be -- I wouldn't leave a paper trail.
18   Q.   And for your travel to where?
19   A.   To Florida to kill that lady.
20   Q.   Whose idea was the fake ID?
21   A.   Joe's.
22   Q.   Had you discussed with Joe how you were going to actually
23   travel from Oklahoma to Florida?
24   A.   Yes.    I think he wanted me to take a bus, but I wasn't going
25   for a seven-day ride.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 19 of 66
                                                                              19




 1   Q.   Why -- what was concerning to you about a seven-day ride on
 2   a greyhound bus?
 3   A.   My back for starters, but that would still leave a paper
 4   trail, so that's why I needed a fake ID.
 5   Q.   All right.     Where did you go to get the fake ID?
 6   A.   Dallas.
 7   Q.   What kind of a place was it?
 8   A.   Kind of a sign shop, I think.
 9   Q.   How --
10   A.   Never mind.
11   Q.   Sorry about that.
12        How did you know where to go in Dallas?
13   A.   Somebody told Joe about it.
14   Q.   And did you have, like, an address or a location?
15   A.   Yes, ma'am.
16   Q.   Did you make it to that location?
17   A.   Not at first, went to the wrong place.
18   Q.   Okay.    And then did you get turned around and get to where
19   you needed to be?
20   A.   Yeah.    He got the correct address.       GPS I guess sent us to
21   the wrong place.
22   Q.   Who got the correct address?
23   A.   John.
24   Q.   John Finlay?     Now, when you got there to the correct place,
25   did you and Mr. Finlay go inside?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 20 of 66
                                                                           20




 1   A.   Yes, ma'am, we did.
 2   Q.   Did Mr. Finlay help you fill out the paperwork?
 3   A.   Yes, ma'am.
 4   Q.   Okay.    Did you have your photo taken for the ID?
 5   A.   Yes, ma'am, I did.
 6   Q.   Did they make the ID while you waited?
 7   A.   Yeah.    It only took a couple seconds.
 8   Q.   Who paid for the ID?
 9   A.   Joe did.    He gave -- he gave John 200 bucks, which it only
10   cost a hundred.
11   Q.   What happened to the other hundred?
12   A.   John put that in his pocket.
13                MS. MAXFIELD-GREEN:    Can I have a minute to get my
14   exhibit list, Your Honor?
15                THE WITNESS:    How do you work this fucking thing?
16   Q.   (By Ms. Maxfield-Green)       All right.   And if we can see
17   Government Exhibit 20 that's been previously admitted.
18                THE COURT:   Hang on just a second.
19                THE WITNESS:    I'm getting it.    How you work it -- it's
20   heavy.
21        Go ahead, ma'am.       I apologize.
22                MS. MAXFIELD-GREEN:    That's okay.    I think we have got
23   more water coming here.
24                THE WITNESS:    Thank you.    Thank you, lady.
25   Q.   (By Ms. Maxfield-Green)       Okay.   And then while we're getting




                                 Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 21 of 66
                                                                               21




 1   some water, if we could get Government Exhibit 20 up.          Oh, it's
 2   up.   I need to switch this.      Okay.   There we go.
 3         Okay.   If you'll look at that screen, do you recognize this?
 4   A.    Yes, ma'am.    That's the photo ID I got from Dallas.
 5   Q.    Okay.   And the name John Alan McDowell, how did you come up
 6   with the name John Alan?
 7   A.    Because John was with me and I seen McDowell on the -- some
 8   board that they had in there.       I just ran with it.
 9   Q.    And Alan is your name, correct?
10   A.    Yep.
11   Q.    Okay.   Is there any reason you picked an Arizona ID?
12   A.    Not really.
13   Q.    Okay.   The date of birth that's on there, is that your
14   actual date of birth?
15   A.    Yes, ma'am.
16   Q.    Do you still have this ID?
17   A.    No, ma'am.    I have looked for it, but I don't.
18   Q.    Okay.   Did you lose it somewhere?
19   A.    I think I discarded it.      That's a no-no too.
20   Q.    What's that?
21   A.    That's a no-no too.     Can't have anything like that on me.
22   Q.    Okay.
23   A.    Being a felon.
24   Q.    You discarded it because you didn't want it found on you?
25   A.    I'm pretty sure I did, ma'am.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 22 of 66
                                                                           22




 1   Q.   Okay.   Now, after you got the fake ID made, did you and
 2   Mr. Finlay stay in Texas or did you head back to Oklahoma?
 3   A.   We was heading back to Oklahoma, but I think he got a call
 4   and distracted us to go somewhere else for somebody to look at
 5   the ID to tamper with it.
 6   Q.   Okay.   So did you stop off on the way back to the zoo?
 7   A.   Yes, ma'am.
 8   Q.   And do you remember what town you were in?
 9   A.   No, ma'am.
10   Q.   Okay.   Do you know who you were there to see?
11   A.   I met the guy before, but I didn't -- I don't really know
12   him know him.
13   Q.   Okay.   And you said that he was -- you went there so he
14   could tamper with the ID.      Do you know what he did with it?
15   A.   Took a file and files something off the bottom of it.         So I
16   think it was -- stated something that's not used for government
17   use or anything like that, something along the lines of that.
18   Q.   Okay.   And this person who altered the ID, was it your
19   understanding that he knew about -- about Joe's plan to have you
20   kill Carole Baskin?
21   A.   Yes, ma'am.
22   Q.   On the -- during the day that you traveled to Dallas, did
23   you try to reach -- try to reach Joe on the phone?
24   A.   I think we did because of -- first we didn't know the right
25   place, whatever.    Can you say that one more time, please?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 23 of 66
                                                                               23




 1   Q.   Sure.   At any time on the trip to Dallas did you try to call
 2   Joe on the phone?
 3   A.   On the way to Dallas?
 4   Q.   On the way or on the way back, at any time.
 5   A.   Got lost.    I mean, we had to call to find out something, do
 6   you know the right place going.        And I guess he either got a
 7   phone call or he made a phone call to go get that scratched off
 8   at that man's place.     Other than that, we went back to Wynnewood.
 9   Q.   Okay.   So let me see if I understand you.         During the day,
10   either you or Mr. Finlay did, in fact, communicate with Joe on
11   the phone?
12   A.   I think so.     I didn't personally, I don't think.
13   Q.   Now, when you got back to the zoo from Dallas, did you check
14   in with Joe and let him know that you got the fake ID?
15   A.   Not really.
16   Q.   Okay.   At the point at which you had the ID, was Joe ready
17   to put the plan in motion and send you to Florida?
18   A.   No, ma'am, he was not.
19   Q.   Why wasn't he ready to do that?
20   A.   Because our agreement was $5,000 and he had -- he didn't
21   have five grand.
22   Q.   Okay.   And did -- did he think he -- did Mr. Passage say
23   anything to you about that he could get the money?
24   A.   Yeah.   He said just give him time, he was waiting on
25   somebody to come pick something up.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 24 of 66
                                                                              24




 1   Q.   And do you know what that something was?
 2   A.   Yes, ma'am, a liliger.
 3   Q.   Is that a liliger?
 4   A.   I think it's a liliger, yes, ma'am.
 5   Q.   Okay.   So sometime after your trip to Dallas to get the fake
 6   ID, did you have a conversation with the same guy that had
 7   altered the ID?
 8   A.   Yes, ma'am.    He came to the park one day.
 9   Q.   And did Mr. -- I'll refer to him as Mr. Garretson.            I think
10   you have testified you weren't sure of his name.
11   A.   Yeah.   I'm pretty sure that's who it is, though.
12   Q.   Okay.   Did he ask you questions about the plan to kill
13   Carole Baskin?
14   A.   Yes, ma'am.
15   Q.   And did you tell him some of the details?
16   A.   Did I tell any details about what I was going to do or --
17   Q.   Did you tell him the details of the plan that you had
18   discussed with Joe?
19   A.   He knew.     He knew what was going on.
20   Q.   Okay.   Now, in that conversation did you try to make
21   Mr. Garretson, the guy that had altered the ID, did you try to
22   make him believe that you were going to go kill Carole Baskin?
23   A.   Yes, ma'am, I did.     I had to kind of -- because I thought he
24   was going to kind of like sneak in and take what I needed to get
25   out of there, was the money.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 25 of 66
                                                                        25




 1   Q.   Okay.    You thought --
 2   A.   I just needed the money so I could leave.
 3   Q.   Okay.    And you thought Mr. Garretson might try to take that
 4   money?
 5   A.   Yes, ma'am.
 6   Q.   Why did you believe that?
 7   A.   He's a shady character.
 8   Q.   Okay.    And did you think he might beat you to it?
 9   A.   Yes, ma'am, and I would be stuck there.
10   Q.   Now, at the time you had that conversation with
11   Mr. Garretson, the guy that had tampered with the ID, did you
12   know that he was recording your conversation?
13   A.   Not at the time.
14   Q.   Are you aware that there is a recording of that?
15   A.   Oh, yeah.
16   Q.   And have you seen it before?
17   A.   Yes, ma'am.
18   Q.   And is that a true and accurate recording of your
19   conversation with him?
20   A.   Yes, ma'am.
21                MS. MAXFIELD-GREEN:   Government moves to admit
22   Exhibit 59 and -- 59 and 59-1, and that is the video of the --
23   video and a transcript.
24                THE COURT:   59 and 59-A?
25                MS. MAXFIELD-GREEN:   Sorry.    59 and 59-A.




                               Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 26 of 66
                                                                            26




 1                THE COURT:   Mr. Earley -- or, I'm sorry,
 2   Mr. Wackenheim?
 3                MR. WACKENHEIM:   Same objection as to the transcript
 4   that we lodged earlier, but other than that, no.
 5                THE COURT:   Thank you.   The objection will be
 6   overruled.    59 and 59-A will be admitted.
 7                MS. MAXFIELD-GREEN:    And just for the Court's
 8   knowledge, it takes place in six clips that are all incorporated
 9   into 59.
10        (Video played in open court.)
11   Q.   (By Ms. Maxfield-Green)       Now, Mr. Glover, you were talking
12   to Mr. Garretson in great detail about a plan to kill Carole
13   Baskin; is that right?
14   A.   Yes, ma'am.
15   Q.   And at the time that you were -- and you put a lot of detail
16   in there, you seemed -- your attitude was pretty serious and you
17   talked about going after anybody that ratted on you.
18                MR. WACKENHEIM:   Objection, Your Honor; characterizing
19   his testimony.
20                THE COURT:   Sustained.
21   Q.   (By Ms. Maxfield-Green)       At the time that you were telling
22   Mr. Garretson all that, did you plan on actually going to Florida
23   to murder Carole Baskin?
24   A.   No, ma'am.
25   Q.   Now, you testified earlier that you had by that point -- had




                               Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 27 of 66
                                                                              27




 1   convinced Mr. -- convinced Joe that you would kill Carole Baskin.
 2   Were those conversations that you had with Joe similar to that
 3   one that you had with Mr. Garretson?
 4   A.   Yes, ma'am, sometime.
 5   Q.   Okay.   So at some point after you got the fake ID did
 6   Mr. Passage give you money, as you had discussed, to go to
 7   Florida to kill Carole Baskin?
 8   A.   Yes, ma'am.
 9   Q.   About how long was it after you got the fake ID?
10   A.   Wasn't but a few days, I'm guessing.
11   Q.   To your recollection --
12   A.   Well, we had to wait for the man to come get that cat.         So
13   it was a couple of days later, few days.
14   Q.   And to your recollection, were you at the park for
15   Thanksgiving?
16   A.   This last one?
17   Q.   No, the Thanksgiving in 2017, during the time of all of
18   these conversations?
19   A.   I'm not sure if I was there for it.        I can't remember,
20   ma'am, I really don't, the date of it.
21   Q.   Okay.   So you testified that he did eventually give you some
22   money.   Where did Joe get the money?
23   A.   From selling that liliger.
24   Q.   Were you there when he sold the liliger?
25   A.   Yes, ma'am.    I'm -- I was the one who went to the play area




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 28 of 66
                                                                        28




 1   to get it.
 2   Q.    And did you physically pick up the animal?
 3   A.    Yes, ma'am, I did.
 4   Q.    And what did you do with it?
 5   A.    Took it out to the back parking lot so the deal could be
 6   done.
 7   Q.    Did you put the cub in the car?
 8   A.    Yeah.   I handed it to the man and pretty -- yeah, pretty
 9   much put it in the car.
10   Q.    Did you see the person who was leaving with the cub?
11   A.    Yes, ma'am.    I didn't meet him, but I saw him.
12   Q.    Okay.   About how long would you say that you had the chance
13   to look at him?
14   A.    Couple of minutes.
15   Q.    Okay.   Had you -- was he a person you'd ever seen before?
16   A.    I can't say, ma'am.
17   Q.    What did he look like, to the best of your recollection?
18   A.    A hobo.
19   Q.    A hobo?
20   A.    (Witness nodded.)
21   Q.    Okay.   Was he?
22   A.    Not very well-dressed, car looked like he'd been living in
23   it.
24   Q.    Was he a big guy, little guy?
25   A.    Kinda heavyset.    Wasn't a very little guy, no.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 29 of 66
                                                                              29




 1   Q.   Did he have hair or bald?
 2   A.   He had hair, I'm pretty sure, I think.         I'm not -- I can't
 3   say yes or no to that, ma'am.
 4   Q.   And you only --
 5   A.   Just for a few minutes.
 6   Q.   You only observed him for a few minutes?
 7   A.   I was more paying attention to the cat than I was him.
 8   Q.   Okay.    Did you see this man give Joe the money?
 9   A.   Yes, ma'am.
10   Q.   What did you see him give him?
11   A.   Envelope stuffed full of money.
12   Q.   Okay.
13   A.   Hundreds.
14   Q.   Was it -- appeared to be a thick envelope?
15   A.   About like that.     (Indicating.)
16                MS. MAXFIELD-GREEN:   If the record could reflect, I
17   believe Mr. Glover indicated a couple of inches.
18                MR. WACKENHEIM:   That seems accurate.
19   Q.   Around this same time, did you book an airplane ticket to
20   leave Oklahoma?
21   A.   Yes, ma'am.
22   Q.   Where were you going to fly to?
23   A.   To Savannah, Georgia.
24   Q.   Now, had you discussed with Joe that you wanted to go to
25   South Carolina first?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 30 of 66
                                                                           30




 1   A.      Yes, ma'am.
 2   Q.      And was he -- did he agree to that plan?
 3   A.      He didn't care, as long as I got to Florida.
 4   Q.      Did you tell him that you would go to Florida after you got
 5   to South Carolina?
 6   A.      Yes, ma'am.
 7   Q.      How did you tell him you would get to Florida?
 8   A.      I have got to get my license straightened out first and then
 9   I'll get a vehicle and I'd be able to drive down there.
10   Q.      At the time, did you have a driver's license?
11   A.      No.
12   Q.      So did you intend to go to South Carolina to --
13   A.      Get my license straightened out?        Absolutely.
14   Q.      Now, did you book your own plane ticket or did you have some
15   help?
16   A.      I used my card, but somebody else did it because I don't
17   know anything about computers, so --
18   Q.      Okay.    And do you remember who the person was that helped
19   you book the ticket?
20   A.      If I saw her, I could tell you, but it's a lady from Boston.
21   Q.      How do you know she's from Boston?
22   A.      Her accent.
23   Q.      Okay.    And who paid for your plane ticket?
24   A.      I did.
25   Q.      Did you ask Joe to pay for it?




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 31 of 66
                                                                                31




 1   A.   Well, I was kind of getting the money out of it one way or
 2   another, so I wasn't really worried about the little plane
 3   ticket.
 4   Q.   Okay.    After the man who bought the -- the liliger gave Joe
 5   the money, did he give you some money?
 6   A.   Yes, ma'am.
 7   Q.   About how long after that liliger was sold did he give
 8   you -- did Joe give you money?
 9   A.   I want to say like the next day or so.
10   Q.   Okay.    Where were you when he gave you the money?
11   A.   In the office, at his desk.
12   Q.   Okay.    Did he give it to you in an envelope?
13   A.   Yes, ma'am.    It wasn't the same envelope, though.
14   Q.   It wasn't the same envelope?        What do you mean by that?
15   A.   It wasn't as thick as it used to be.
16   Q.   To your observation, it didn't have as much money as the
17   first envelope?
18   A.   No, ma'am.
19                THE COURT:   Mr. Glover, be sure and let the lawyers
20   finish asking their question before you start to answer.           Okay?
21                THE WITNESS:    Yes, sir.
22   Q.   (By Ms. Maxfield-Green)       Okay.   So, in your opinion, was it
23   less money than was in the original envelope?
24   A.   Yes, ma'am.
25   Q.   And did you count the money?




                                 Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 32 of 66
                                                                        32




 1   A.   No, I did not.
 2   Q.   Okay.    Did you eventually count the money?
 3   A.   Yes, ma'am.
 4   Q.   Okay.    Did you wait to count it until after -- after you
 5   were alone?
 6   A.   I went to the trailer to put it up.
 7   Q.   To your recollection, how much was it?
 8   A.   3,000.
 9   Q.   Now, you had said earlier that you discussed $5,000 as the
10   initial payment?
11   A.   That's what it was supposed to be, ma'am.
12   Q.   Did you say anything to Joe about that?
13   A.   No, I didn't want to waste another minute there.
14   Q.   Now, on or about this same day did Joe ask you to give him
15   your personal cell phone?
16   A.   Yes, ma'am.
17   Q.   Was it during the same conversation -- go ahead -- was it
18   during this same conversation that he was giving you the money?
19   A.   Yeah, it was the same time.
20   Q.   Okay.    To your knowledge, why did he ask you for your --
21   A.   It was right before I was leaving, I know that.
22   Q.   He asked you for your phone right before you were leaving?
23   A.   Yeah.
24   Q.   Was it the -- maybe the same day that you took your flight?
25   A.   Could be, ma'am.     I won't swear to that.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 33 of 66
                                                                             33




 1   Q.   Okay.   To your knowledge, why did he ask you for your phone?
 2   A.   I really don't know, didn't care.
 3   Q.   Did he give you a different phone?
 4   A.   Yes, ma'am.
 5   Q.   After your original phone, after you gave it to him, did you
 6   ever see that phone again?
 7   A.   No.
 8   Q.   All right.    Okay.    Let's -- the phone that he gave you,
 9   where did that come from?
10   A.   It was a pizza restaurant phone.        It belonged to the park.
11   Q.   Did you say the pizza restaurant phone?
12   A.   Yeah.
13   Q.   Okay.   And when he -- when he gave you that phone, did he
14   use it to give you any information he thought would help you?
15   A.   Yes, ma'am, he did.      He went back there to his desk, sat
16   down and he flipped up on the computer a Big Cat Rescue, what she
17   looked like, different pictures, different way she dresses and
18   whatnot, so I wouldn't kill the wrong person.
19   Q.   Did he use the phone to -- what did he -- what did he do
20   with the screen?
21   A.   Just like that (indicating), took a picture of it and saved
22   it on the phone.
23   Q.   Okay.   So at this point you -- Joe had given you money and a
24   new cell phone.    And then did you, in fact, take that flight to
25   South Carolina?




                                Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 34 of 66
                                                                            34




 1   A.   Yes, ma'am, I did.
 2   Q.   And did you fly out of Oklahoma City?
 3   A.   Yes, ma'am.
 4   Q.   Who drove you to the airport?
 5   A.   Daffrey (phonetic) Saff.      I don't know her last name.
 6   Q.   Was she another zoo employee?
 7   A.   Yes, ma'am.
 8   Q.   And just for the court reporter, was she known as Saff,
 9   S-A-F-F?
10   A.   Guy or girl.
11   Q.   Okay.    That person was known as Saff?
12   A.   Yes, ma'am.    Female.
13   Q.   Now, when you left, did you take your belongings with you?
14   A.   Not all of it, just what I know I needed or wanted.
15   Q.   Okay.    When you left Oklahoma for South Carolina, did you
16   intend to come back?
17   A.   Maybe one day when Jeff -- if Jeff ever would have came back
18   here, I probably would have come back, but I didn't know when he
19   was coming.
20   Q.   Okay.    And where did -- where did you land?          You left
21   Oklahoma City and where did you fly into?
22   A.   Savannah, Georgia.
23   Q.   And how did you get from Savannah, Georgia -- when you
24   landed in Savannah, Georgia, where did you go?
25   A.   My daughter picked me up.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 35 of 66
                                                                              35




 1   Q.   And then did you drive to South Carolina?
 2   A.   Beaufort, yes, ma'am.
 3   Q.   All right.    Once you were back in South Carolina, what did
 4   you do?
 5   A.   Me?    I -- I stayed at my daughter's house that night.       She
 6   dropped me off at a friend of mine's, so I just hung out.
 7   Q.   Okay.    Did you get a job?
 8   A.   Yeah and no.    I mean, I kind of stayed with a friend of
 9   mine.    Basically all I do is clean his house, and that was for
10   rent, so I was all good for that.
11   Q.   Okay.    So you had a place to live if you cleaned this guy's
12   house?
13   A.   And the yard work, whatnot like that, so he didn't have to.
14   Q.   Okay.    Mr. Glover, after you made it to South Carolina, did
15   you ever, in fact, go to Florida?
16   A.   Yes, ma'am, I did.
17   Q.   About how long after you got to South Carolina did you go to
18   Florida?
19   A.   Couple of weeks maybe.      I'm not -- I'm not sure 100 percent
20   on that, ma'am.
21   Q.   How did you get there?
22   A.   Took a vehicle.
23   Q.   Did you have a driver's license at that time?
24   A.   No, ma'am.
25   Q.   Did you take a phone with you?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 36 of 66
                                                                                 36




 1   A.   No, I did not.
 2   Q.   Did you take the money that Joe had given you?
 3   A.   Oh, yeah.    Yes, ma'am.
 4   Q.   Mr. Glover, before you left for Florida, when you got in the
 5   car, were you drinking alcohol?
 6   A.   Yes, ma'am.
 7   Q.   How much alcohol?
 8   A.   Probably too much to be driving.
 9   Q.   Were you using drugs as well?
10   A.   Painkillers, cocaine.
11   Q.   So on the way driving from South Carolina to Florida, were
12   you drunk?
13   A.   Pretty much, yes, ma'am.
14   Q.   And were you high?
15   A.   Yes, ma'am.
16   Q.   Now, when you got to Florida, where did you go?
17   A.   To a beach.
18   Q.   Okay.   You ended up on a beach.       To your best of your
19   recollection, what town in Florida were you in?
20   A.   I'm not sure, ma'am, to be honest.        I don't know.       Wasn't
21   really paying attention.
22   Q.   Okay.   Did you believe you were in the Tampa area?
23   A.   I could have been.
24   Q.   But you're not sure?
25   A.   No, ma'am.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 37 of 66
                                                                                37




 1   Q.    And again --
 2   A.    I didn't really pay attention to the signs or nothing.          I
 3   just found a beach and found some people to party with.            I had
 4   money.
 5   Q.    And were you consistently drunk and high during this trip?
 6   A.    Pretty much, yes, ma'am.
 7   Q.    When you went to Florida -- when you left for Florida, what,
 8   to the best that you can recall, what was it your intention to
 9   do?
10   A.    Go tell Carole, at base, what Joe's intentions are, how
11   serious it is, that he wants her that dead.
12   Q.    You intended to go warn her?
13   A.    Yes, ma'am.
14   Q.    Did you ever go to Big Cat Rescue?
15   A.    No, ma'am.
16   Q.    Did you ever try to actually make contact of any kind with
17   Ms. Baskin?
18   A.    I tried to look it up and then call her, but I don't
19   think -- I mean, she's done been threatened so many times she
20   ain't going to believe something like that over the phone.           That
21   would have to be something you would have to do face to face.
22   Say, I'm the person that was supposed to kill you, ma'am.
23   Q.    So that was your intent when you left South Carolina?
24   A.    To go tell her?
25   Q.    Yes.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 38 of 66
                                                                        38




 1   A.   Yes, ma'am, it was, that she was at a very high risk of
 2   being murdered.
 3   Q.   And did you ever follow through with your intent to meet up
 4   with her?
 5   A.   No, ma'am.
 6   Q.   And what did you do instead?
 7   A.   Got drunk, running out of money, and I made my way back to
 8   South Carolina.
 9   Q.   About how long in total, to the best of your recollection,
10   were you in Florida?
11   A.   I'm guessing maybe a day, and then the trip back.
12   Q.   Okay.    Did you stay overnight?
13   A.   Yes, ma'am.
14   Q.   Where did you stay?
15   A.   On the beach with some people at their little resort.
16   Q.   Okay.    And then did you drive yourself back to South
17   Carolina?
18   A.   Yes, ma'am, I did.
19   Q.   And after you got back to South Carolina, did you eventually
20   get a different cell phone from the pizza phone that you had?
21   A.   Yes, ma'am.
22   Q.   And I say the pizza phone, I mean the phone from the pizza
23   restaurant.
24   A.   Right.   I still had both of them.
25   Q.   So for a period of time you had that phone that Joe had




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 39 of 66
                                                                        39




 1   given you, correct?
 2   A.   Right.
 3   Q.   And then did you also have a new phone?
 4   A.   Right.
 5   Q.   Do you have those phones now?
 6   A.   You do.
 7   Q.   I'm sorry?
 8   A.   The Government does.
 9   Q.   Okay.    Now, around this time did Mr. -- did Joe ever call
10   you and ask you how things were going, if you'd done it?
11   A.   He knows I haven't done it because it would be all over the
12   news.   I doubt if he was really going to call me back and forth.
13   That wouldn't make much sense neither.
14   Q.   Now, Mr. Glover, at some point you -- you stated that you
15   currently live in Oklahoma, so obviously you made it back here at
16   some point.    When you got back to Oklahoma -- well, let me ask
17   you first:    About when did you come back to Oklahoma?
18   A.   Day after July 4th, July 5th.
19   Q.   Would that have been in 2018?
20   A.   Let -- yes, ma'am.
21   Q.   And since you have -- once you got back to Oklahoma, did you
22   see Joe again?
23   A.   No.
24   Q.   Did you have any other conversations with him once you got
25   back to Oklahoma?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 40 of 66
                                                                        40




 1   A.   This last time?
 2   Q.   Yes.
 3   A.   He wasn't even on the park.       He was already --
 4   Q.   I'm sorry.    Go ahead.
 5   A.   He had already been removed from the park.
 6   Q.   Okay.    Now, after you came back to Oklahoma, were you
 7   contacted by law enforcement about Joe's plan to kill Carole
 8   Baskin?
 9   A.   Yes, ma'am, I did.
10   Q.   And did you voluntarily agree to talk with federal agents?
11   A.   Yes, ma'am.
12   Q.   And did you voluntarily tell them the same things you have
13   told us here today?
14   A.   Yes, ma'am.
15   Q.   And did you voluntarily give them the phones that you still
16   had in your possession?
17   A.   Yes.
18   Q.   Now, Mr. Glover, has anyone with the Government, me or any
19   other lawyer or any federal agents, has anybody from the
20   government made you any promises or agreements with you that
21   you'll have immunity from prosecution?
22   A.   No, ma'am, I have not, which worries me.
23   Q.   I'm sorry?
24   A.   I said, I'm worried about that.
25                MS. MAXFIELD-GREEN:   Pass the witness, Your Honor.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 41 of 66
                                                                            41




 1                THE COURT:   Cross-examination, Mr. Wackenheim?
 2                               CROSS-EXAMINATION
 3   BY MR. WACKENHEIM:
 4   Q.      Mr. Glover, that last question was whether or not any
 5   Government agent had promised you immunity.          Do you remember
 6   that?
 7   A.      Yes, sir.
 8   Q.      Isn't it true that Mr. Lowe assured you that you might be
 9   able to get immunity?
10   A.      No, not really.   He don't have no idea either.
11   Q.      Well, did he communicate to you that he appeared to have
12   some sort of deal worked out where all you had to do was follow
13   his instructions?
14   A.      No, not really.   He said that as long as I told the truth,
15   everything would be fine.      That's how he put it to me.
16   Q.      There's a book in front of you with a blue cover, a white
17   book.    Do you see that?
18   A.      Uh-huh.
19   Q.      Can you open that up to the tab that says 21?
20   A.      I ain't going to be able to see it, so --
21                MR. WACKENHEIM:   May I approach, Your Honor?
22                THE COURT:   You may.
23   Q.      (By Ms. Maxfield-Green)    You have never seen that before,
24   have you?
25   A.      Oh, I can't barely see it now.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 42 of 66
                                                                                 42




 1   Q.      Yeah.   It's very small, but I'll represent to you that this
 2   is an extraction report for the Samsung phone that you had.           Do
 3   you remember which phone was the Samsung phone?
 4   A.      No, sir, not right offhand, only -- I have bought many in my
 5   life.
 6   Q.      Was it the phone that had the broken screen on it?         Do you
 7   remember that phone?
 8   A.      I wouldn't be surprised if they all didn't have broken
 9   screens.
10   Q.      Well, do you recall having text message conversations with
11   Jeff Lowe?
12   A.      Yeah, I'm sure I have had conversations.       He wanted to know
13   when I was coming back.
14   Q.      Did you also ask Mr. Passage when you could come back to the
15   park?
16   A.      I can't remember if I did anything like that or not.
17   Q.      Do you recall telling Mr. Passage that you missed the park?
18   A.      If I spoke to him, I'm pretty damn well sure I said that.
19   Q.      Do you recall Mr. Passage asking how soon you could get back
20   to the park?
21   A.      Seems like I have heard that, yeah.
22   Q.      Does that sound around February 26, 2018?
23   A.      Couldn't tell you the dates on that, sir.
24   Q.      Is it true that you generally have a problem with dates?
25   A.      I do, badly.   Dates, times, you name it.




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 43 of 66
                                                                          43




 1   Q.   Well, we'll get into those text messages in a bit.
 2        Let's back up a bit.      You came to the park because -- well,
 3   I was unclear.    How did you find out that Mr. Lowe had ownership
 4   of the park?
 5   A.   I think seen it online, Facebook or something like that.       I
 6   was like, you know, let me give him a jingle.
 7   Q.   How did you know Mr. Lowe?
 8   A.   Met him from my brother.
 9   Q.   You worked for Mr. Lowe?
10   A.   Have I or did he?
11   Q.   Yes, sir.
12   A.   My brother did; so did I.
13   Q.   What kind of work did you do for Mr. Lowe?
14   A.   Wholesale.
15   Q.   What is wholesale?
16   A.   He buys stuff that Walmart couldn't resell or whatnot, items
17   like that.
18   Q.   Did you ever do any of that in Louisiana with him?
19   A.   No, never knew he had a place in Louisiana.
20   Q.   You have done that for years with Mr. Lowe?
21   A.   I have known Mr. Lowe for years.        I have worked for him for
22   a little bit here and there.      True work is my gig.
23   Q.   Is it fair to say that you look up to him a bit?
24   A.   Yes, sir, because he took care of my brother.
25   Q.   How did he take care of your brother?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 44 of 66
                                                                                44




 1   A.     My brother was dying of cancer and he helped him and helped
 2   me.
 3   Q.     By providing you employment?
 4   A.     Say that again.
 5   Q.     Did he give you a job?
 6   A.     Yeah.
 7   Q.     Okay.   And at -- I think you testified that you have had a
 8   felony conviction since about 1985; is that fair?           When you were
 9   about 17?
10   A.     Started, yeah.
11   Q.     So that kind of changes things; is that fair?
12   A.     Absolutely it changes things.
13   Q.     So was it about that time that you got the teardrop tattoo?
14   A.     Nope.
15   Q.     When did you get that?
16   A.     I got that in Louisiana.    When, I don't remember, just when
17   I was locked up in prison.
18   Q.     And I'm not sure you actually explained what it means to
19   you.   Why -- what does that tattoo mean to you?
20   A.     That I have lost a loved one that I cared a lot about.         My
21   grandmother, come to think about it.
22   Q.     But you're aware that some people see that tattoo and think
23   it means something else?
24   A.     I don't care what other people think.
25   Q.     Well, did you use that tattoo to convince Mr. Passage that




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 45 of 66
                                                                        45




 1   maybe you were capable of doing this thing you say he asked you
 2   to do?
 3   A.   To get that money from him, I would have let him believe
 4   anything he wanted.
 5   Q.   And that would be that a teardrop tattoo means someone's
 6   capable of violence?
 7   A.   I never said that.
 8   Q.   Well, then what would Mr. Passage have believed about that
 9   teardrop tattoo?
10   A.   I don't know what he believed.       I didn't care what he
11   believed.    I just wanted his money so I could leave him.
12   Q.   When you came to the park, how did you get there from South
13   Carolina?
14   A.   Which time?
15   Q.   The first time.
16   A.   I flew.    Jeff picked me up.
17   Q.   You didn't take a train ride?
18   A.   Nope.    Only been on one train and it didn't come here.
19   Q.   When you communicate with Mr. Lowe, is it through text
20   messages?
21   A.   To however I can get ahold of him.
22   Q.   Which would be text messages is one way?
23   A.   Phone calls, texts.
24   Q.   Facebook?
25   A.   Nope.    I don't have Facebook.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 46 of 66
                                                                             46




 1   Q.      You do not?
 2   A.      I did a long time ago, but I don't even -- it won't even go
 3   to Facebook no more.       I don't know how to get to it.      I lost how
 4   to get into it.
 5   Q.      Before you lost it, were you able to use it to talk to Jeff
 6   Lowe?
 7   A.      Yeah.   That's how I found out about the zoo being -- needing
 8   a place.
 9   Q.      There's been some discussion that you -- one of the reasons
10   you went back to South Carolina was to get some Social Security
11   payments set up.
12   A.      Yeah, that too.
13   Q.      What do you get that for?
14   A.      I broke my neck and my back.
15   Q.      Okay.   So what -- is it disability for --
16   A.      Yes.
17   Q.      -- being unable to work?
18   A.      Yes.
19   Q.      So by working are you in violation of getting those
20   benefits?
21   A.      No, I'm not.
22   Q.      Why is that?
23   A.      Because I don't make no money.       I get a place to stay.
24   Q.      How about the tree work that you do?
25   A.      That was years ago.




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 47 of 66
                                                                         47




 1   Q.   Were you getting Social Security disability at that point?
 2   A.   Probably not.     I have lost it, got it back, lost it, got it
 3   back.   It's like a yo-yo with the Social Security people.
 4   Q.   These drug and alcohol problems that you have talked about,
 5   when did those start for you?
 6   A.   Oh, shit.    Alcohol, I probably started drinking when I was
 7   maybe nine.
 8   Q.   And drugs?
 9   A.   Little later on in life.
10   Q.   So I guess it's fair to say that when you came to the park
11   the first time you still had --
12   A.   Yeah.    I had my medication for my back.
13   Q.   Okay.    Let me -- I know what you're -- you know what I'm
14   going to ask, but I have to finish --
15   A.   I have no idea what you're going to ask me.
16   Q.   Okay.    So let me finish the question.
17        When you were at the park that first time, did you have a
18   drinking problem?
19   A.   Yeah.
20   Q.   Did that affect your ability to work at the park?
21   A.   Little bit that I do, no.
22   Q.   Did you show up to work drunk?
23   A.   Nope.    No drunker than I am right now.
24   Q.   When you got off work late the night before, did you drink?
25   A.   Night before what?




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 48 of 66
                                                                                 48




 1   Q.    That you showed up to work the following day?
 2   A.    What are you going at with this?
 3                 THE COURT:   Mr. Glover, I'm just going to ask you to
 4   listen to the question and do your best to answer it, if you know
 5   the answer.
 6                 THE WITNESS:    I don't even know where he's going with
 7   it.
 8   Q.    (By Mr. Wackenheim)       Okay.   Let me rephrase.     That's fair.
 9   It's a confusing question.
10         What time would you show up to work?
11   A.    Oh, sometime I would be out there 5 o'clock in the morning
12   working.
13   Q.    Okay.
14   A.    Because in the afternoon it's so hot you can't work.
15   Q.    Five o'clock every day?
16   A.    No, if I got up early.
17   Q.    Okay.    Were there times that you showed up to work hung over
18   from the night before?
19   A.    Never.
20   Q.    Were there times you showed up to work drunk?
21   A.    Never.    I stopped drinking about 7 o'clock at night, and the
22   way I drink, should be nowhere near my system by the time I get
23   up.
24   Q.    Can you understand that someone who supervises employees
25   might not want their employees to be drunk while working?




                                  Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 49 of 66
                                                                              49




 1   A.   I'm sure.    It makes good sense to me.
 2   Q.   Or high on any number of drugs?
 3   A.   Makes sense.
 4   Q.   You talked a little bit about what you did at the park.         Do
 5   you remember talking about that?
 6   A.   Yeah, I did odd -- odd jobs, whatever I could do before my
 7   back started killing me.
 8   Q.   So what kind of odd jobs?
 9   A.   Taking out the trash to washing his truck, washing his
10   truck, his limo, this -- just odd stuff.        Cutting the grass.
11   Q.   Did you ever feel like Mr. Passage was asking you to do
12   stuff that you didn't want to do?
13   A.   No, doing stuff that I couldn't do, or if I could, I
14   couldn't do it all day long like a slave.
15   Q.   Would you tell Mr. Passage that?
16   A.   In a certain type of way, yeah.        I just ignored him.
17   Q.   Would you tell Mr. Lowe that?
18   A.   I would tell him what was going on and he knew what was
19   going on.
20   Q.   Mr. Lowe knew that you and Mr. Passage had a -- a
21   personality conflict is putting it nicely?
22   A.   Yeah, you could say it like that.
23   Q.   Or I could say significant -- or let me back that up.
24        You two didn't get along at the park; is that fair?
25   A.   Nobody got along with him at the park.         That's fair.   How




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 50 of 66
                                                                              50




 1   long have you been with him?
 2   Q.     At the park you showed up in, is it 2016?
 3   A.     I'm not sure, sir.
 4   Q.     Okay.   So there were people at the park before you got
 5   there; is that fair?
 6   A.     Oh, yeah.
 7   Q.     And there's people that have been at that park for years,
 8   yes?
 9   A.     Uh-huh.
10   Q.     Is that a "yes"?
11   A.     Yes, sir.
12   Q.     Okay.   So they were able to work with Mr. Passage for years,
13   yes?
14   A.     Because he had nowhere else to go probably, or didn't have
15   enough --
16   Q.     And in the end -- in the end, that's your situation.        You
17   had nowhere else to go at that point.        You were looking for a
18   place to get out from, yes?
19   A.     Not from the zoo; Joe.
20   Q.     Okay.   Because Jeff Lowe was in Las Vegas, Nevada, correct?
21   A.     Yes, sir.
22   Q.     What was he doing out there?
23   A.     Whatever he was doing.
24   Q.     Well, you're close with him, right?
25   A.     Not that close.    I mean, he was doing play times on a bus,




                               Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 51 of 66
                                                                         51




 1   as far as I know.    Other than that, no.
 2   Q.   Would he ever send you photographs of some of the things he
 3   was doing out there in Vegas?
 4   A.   Oh, yeah.
 5   Q.   Did it ever make you jealous to see some of the things he
 6   was doing in Vegas?
 7   A.   Not really.    I was having fun where I was at.
 8   Q.   I thought you said you didn't like being at the park.
 9   A.   No.    Not under his thumb, no.
10   Q.   So what did you like about being at the park?
11   A.   The meeting of women, girls, something he wouldn't allow.
12   Q.   I think you said you enjoyed working with the animals.
13   A.   Yes.
14   Q.   Is that fair?
15   A.   That's where that enjoyment comes from.
16   Q.   You like doing the play times?
17   A.   Anything.    I haven't done -- done a play time since I have
18   been back, if that's where you're going with this.
19   Q.   You learned quickly that Mr. Passage didn't like Carole
20   Baskin; is that fair?
21   A.   No, he didn't dislike her; he hated her.         There's a
22   difference between --
23   Q.   Right.   What I'm asking is that you learned that quickly?
24   A.   I learned that like the first day I got there.
25   Q.   Right.   Because he'll tell anybody that, right?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 52 of 66
                                                                          52




 1   A.      Yes, sir.
 2   Q.      He'll tell employees and the public?
 3   A.      Yes.
 4   Q.      He'll tell people so loudly guests might hear it?
 5   A.      I'm sure they have heard.
 6   Q.      Not a secret; is that fair?
 7   A.      Ain't no secret.
 8   Q.      How did Jeff Lowe handle these disagreements between you and
 9   Mr. Passage?
10   A.      He called me up and asked me what actually happened, and I
11   would tell him exactly what would happen, and that would be the
12   end of it.     He would either reprimand me about it or stay away
13   from me.
14   Q.      Did you ever get the impression that Mr. Lowe was just tired
15   of hearing about you and Mr. Passage?
16   A.      Oh, I'm sure he was sick of hearing it, because I'm sure he
17   was on the phone every day with some thing.
18   Q.      So in the fall of 2017 you were ready to get out of that
19   park?
20   A.      Yes, sir.
21   Q.      You had had enough?
22   A.      Yes.
23   Q.      Yes?   Now, it's at this point that you claimed that
24   Mr. Passage asked you to kill Carole; is that right?
25   A.      Say that again, please.




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 53 of 66
                                                                              53




 1   Q.   This time period when you're ready to leave the park, that's
 2   when you say Joe asked you to kill Carole?
 3   A.   No, prior to that.
 4   Q.   Okay.
 5   A.   Way prior to that.     I'm not exactly sure how long, but, no,
 6   it wasn't that close together by far.        We have spoke about it
 7   many times.
 8   Q.   When was the first time?
 9   A.   I don't know the date.      I could tell you where it was, how
10   it was said, what -- you want me to go through that?
11   Q.   I believe the prosecutor can do that.         What I'm interested
12   in is the date.
13   A.   I don't know the date.
14   Q.   Well, I believe you testified on direct examination --
15   A.   I'm not sure --
16   Q.   Can I finish my question, please?
17                THE COURT:   Mr. Glover, I'm going to warn you again,
18   please don't interrupt.     Let him finish the question.
19        Mr. Wackenheim, I ask you to do the same, let him finish his
20   answer.
21                MR. WACKENHEIM:    Yes, Your Honor.
22   Q.   (By Mr. Wackenheim)       I believe you testified on direct
23   examination that the first time was before the death of
24   Mr. Passage's husband.
25   A.   Yes, you're right.




                               Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 54 of 66
                                                                           54




 1   Q.      And if I told you that date was October 6th, 2017, would you
 2   have any reason to think that's wrong?
 3   A.      No.
 4   Q.      Okay.   How much before that death?
 5   A.      A month maybe.   I --
 6   Q.      You just don't know?
 7   A.      Within weeks.
 8   Q.      Within weeks?
 9   A.      Weeks, months.   I would go for a good month because all
10   the being pissy and then giving me rides to the store, doing
11   this, that, whatnot, taking me out to dinner, yeah, it had to be
12   a good month that I had to put up with that.
13   Q.      Have you had any conversations -- let me start over.
14           Before you left the park in 2017, did you have any
15   conversations with Mr. Lowe about what you were planning on
16   doing?
17   A.      No.   I was told not to.
18   Q.      Okay.   So is it what you're trying to -- your testimony is
19   that you were trying to make Mr. Passage believe you were serious
20   about this; is that right?
21   A.      Yes, sir.
22   Q.      And how did you tell Mr. Passage you were going to do this
23   plan?    What were you going to do to Carole?
24   A.      So I would not get picked up with a rifle or a crossbow, I
25   would get a knife when I got down there, in his little suit




                               Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 55 of 66
                                                                              55




 1   thing, and kill that lady.
 2   Q.   By doing what to her?
 3   A.   Cutting her head off.
 4   Q.   Have you ever done that before?
 5   A.   No.
 6   Q.   Have you ever helped anybody do that before?
 7   A.   Never.
 8   Q.   Do you have any experience with that?
 9   A.   Never.   I can't even cut up a cow in the back.
10   Q.   What kind of -- well, and the reason you say you told
11   Mr. Passage this is because you're a felon and can't be found
12   with a gun, correct?
13   A.   Absolutely no.
14   Q.   Now, have you done some shooting practice with Mr. Passage
15   on the zoo?
16   A.   I have been out there when he was shooting.
17   Q.   Have you yourself fired --
18   A.   I have been out there with him shooting.
19   Q.   Have you yourself shot the gun --
20   A.   Nope.
21   Q.   -- with Mr. Passage?
22   A.   Nope.
23   Q.   I thought you also said that you can't have a fake ID.         Do
24   you remember that?
25   A.   I don't think you probably can, not by law, I guess.          I'm




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 56 of 66
                                                                        56




 1   not sure, but it wouldn't be good.
 2   Q.   So circling back, the different methods discussed included a
 3   knife, yes?
 4   A.   Yes.
 5   Q.   Tannerite, do you remember that?
 6   A.   We were using Tannerite out there to shoot at.
 7   Q.   What happens when you do that?
 8   A.   It explodes.
 9   Q.   Okay.
10   A.   If you hit the target.
11   Q.   Was that one of the methods discussed?
12   A.   Yes, sir.
13   Q.   Was that different than the rifle?
14   A.   No, that was the rifle.      I can't stab Tannerite.
15   Q.   So also a crossbow?
16   A.   Yes.
17   Q.   Okay.    Now, was this going to happen on this walking path
18   that you have talked about?
19   A.   Wherever I could find her that wouldn't be caught,
20   basically.    I had no idea where to even think about looking to
21   kill her, but that was where he made that choice is to do it on
22   that walk path.    What's the chance of me catching her on the walk
23   path?
24   Q.   So this November 6th journey down to Dallas to get a fake
25   ID, do you remember talking about that?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 57 of 66
                                                                        57




 1   A.   To?
 2   Q.   Just now.
 3   A.   Yes, sir.
 4   Q.   And that was done to hide your trail; is that right?
 5   A.   I'm sorry.    Say that --
 6   Q.   That's okay.
 7        What was the reason for getting the fake ID?
 8   A.   So I could get rooms or something like that so I didn't
 9   leave a paper trail with my name on it.
10   Q.   But in the end you got a plane ticket with your name on it?
11   A.   Yes, but I was going to South Carolina, not Florida.
12   Q.   Did anyone ever purchase a bus ticket for you from -- to get
13   to Florida or South Carolina?
14   A.   No.
15   Q.   Any of these conversations in which Mr. Passage allegedly
16   asked you to kill Carole, was anyone else there during those?
17   A.   No, sir.
18   Q.   Were those recorded?
19   A.   Oh, it was recorded.      We just watched something.
20   Q.   Okay.     You're correct, we did watch some of those exhibits.
21   Did any of those exhibits show Mr. Passage asking you to kill
22   Carole Baskin?
23   A.   Did you -- I didn't see any.
24   Q.   So is it your testimony that Mr. Lowe had no involvement in
25   any of this?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 58 of 66
                                                                               58




 1   A.   None that I knew of.      I was told not to tell him.         The less
 2   people knew the better off and -- go ahead.         I'm sorry.
 3   Q.   Are you finished?     Is there anything --
 4   A.   Yes, sir.
 5   Q.   Okay.   But according to your testimony, Mr. Finlay knew
 6   about this, correct?
 7   A.   Yes.
 8   Q.   Mr. Passage knew about this, correct?
 9   A.   Yeah.   He was the one that orchestrated this.
10   Q.   And Mr. Garretson knew about this, correct?
11   A.   I believe so.     I didn't know 100 percent if he knew
12   everything or not, but I wasn't taking no chances, that's why I
13   tried to bully him from doing -- going in behind me.
14   Q.   You testified on direct examination that the only thing you
15   were waiting for was the money.       Do you remember that?
16   A.   Yes, sir.
17   Q.   But weren't you -- I'll direct the Government to
18   Exhibit 59-A.
19        You had additional conversations with Mr. Garretson about
20   getting a -- a prostitute?
21   A.   Yep, a hooker.
22   Q.   Had you previously gotten a hooker from him?
23   A.   No.
24   Q.   Why did -- go ahead.
25   A.   He was supposed to send me one, but he bowed out, I guess.




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 59 of 66
                                                                                 59




 1   Q.     Why did you expect him to be able to get you one?
 2   A.     Because he's that type of person.        We spoke about it when he
 3   was scratching that stuff off the ID.          I asked him about getting
 4   me pills, drugs.      Where I live, you can't find nothing.
 5   Q.     We watched another clip -- and to be clear, you didn't know
 6   that these were being recorded, right?
 7   A.     No, sir.
 8   Q.     So at one point you say -- well, you explain your reasons
 9   why you're going to do what you're going to do.               Do you remember
10   watching that?
11   A.     Yeah.
12   Q.     Quote, "That's going to hurt me worse than anything else.
13   This is good for the fucking animals.          This is not about Joe."
14          Do you remember that?
15   A.     I'm pretty -- yes, sir, I do.
16   Q.     What did you mean about this is good for the animals?
17   A.     So his train of thought, if she's dead, she can't sue me.
18   She can't take all these animals and my property.
19   Q.     Right.    But the next thing you say is, this is not about
20   Joe.
21   A.     Right.    The animals come first.
22   Q.     And you said this why?      Why are you telling Garretson these
23   things?
24   A.     Because the animals come first, like I just said.             He's
25   secondary.      He's just fronting the money, giving me -- getting me




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 60 of 66
                                                                              60




 1   to go murder some lady to save that park, basically.          So, yes,
 2   that does go first.
 3   Q.     And you were talking to Garretson to make him think you were
 4   serious?
 5   A.     Yeah -- yes.
 6   Q.     Because why?
 7   A.     Did not want him getting into the money for me to leave on.
 8   He would probably say that he knew somebody or he could get it
 9   done, so I was just going to squash that right there, intimidate
10   him.
11   Q.     This is going to be your deal, no one else, you want to take
12   care of this?
13   A.     No.   You wording that one wrong.
14   Q.     Okay.   You don't want Garretson undercutting you --
15   A.     Involved.   I don't want him involved.      Me and him had a
16   deal, that's what was going to happen.        Nobody else is jumping
17   involved with it, screwing this up.
18   Q.     So you knew at that point that Garretson had the
19   conversations or the -- the ability to do this?
20   A.     He would go in the office with Joe at night several times
21   after me and Joe's communications about murdering this lady, and
22   I could think in my head that he is trying to convince Joe not
23   for me to do it, let him have somebody do it.
24   Q.     There was another clip when Garretson's asking if you're
25   going to take a bus.     Do you remember that?




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 61 of 66
                                                                                 61




 1   A.      Yeah.   I remember on tape, but I don't remember we
 2   discussing no bus.       I probably did, but -- I mean, I know I did.
 3   It was on the --
 4   Q.      And he's asking you if you're going to take a bus, and you
 5   explain, when I came in with the boss, it was four days on a
 6   train.    Do you remember saying that?
 7   A.      I might have.
 8   Q.      If that was part of the transcript, do you have any reason
 9   to believe you didn't say that?
10   A.      No.   If it was on there, I said it.       It takes like a week on
11   a train or a bus.       I'm not riding on that.
12   Q.      But I thought you said you didn't take a train out to the
13   park.
14   A.      I did not take a train out of here or in here.         I may have
15   said that but didn't do that.
16   Q.      Were you drunk when you were making these statements?
17   A.      Nope.
18   Q.      Were you --
19   A.      I'm just like I am.     But when I'm aggravated, I get rattled.
20   I could show you.
21                 MR. WACKENHEIM:    May I have a moment, Your Honor?
22                 THE COURT:    You may.
23   Q.      (By Mr. Wackenheim)     Do you recall giving testimony in the
24   grand jury proceeding?
25   A.      Yes, sir.




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 62 of 66
                                                                              62




 1   Q.     Page 28 and 29.    You were under oath then, yes?
 2   A.     Yes, sir.
 3   Q.     And you were being asked about the video in which today you
 4   say you were not drunk --
 5   A.     Pretty sure I wasn't drunk that day.      I was just aggravated.
 6   Q.     May I finish my --
 7   A.     It was my day off.
 8               MR. WACKENHEIM:    Your Honor, I would ask that the Court
 9   instruct the witness to wait for the question.
10               THE WITNESS:     Sorry about that.
11               THE COURT:    Mr. Glover, I know it's late in the day,
12   but again, please let him finish the question.         Don't interrupt
13   him.   And then you can answer, if you know the answer.
14               THE WITNESS:     Yes, sir.
15   Q.     (By Mr. Wackenheim)    Now, do you recall being asked, quote,
16   "Now, in that conversation I showed you that video of, had you
17   been drinking that day?"      And you answered yes.
18   A.     I may have been.
19   Q.     So were you drinking that day?
20   A.     May have.
21   Q.     It's your testimony today that you may have?
22   A.     It was my day off.
23   Q.     Were you wearing a park uniform in that video?
24   A.     I don't wear uniforms.
25   Q.     Were you wearing a park uniform in that video?




                                Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 63 of 66
                                                                                63




 1   A.   It looked like a shirt, basically like this right here.
 2   Q.   So no?
 3   A.   I don't think it was.        I hardly ever wore uniforms.
 4                MR. WACKENHEIM:   Your Honor, this may be an appropriate
 5   breaking point.
 6                THE COURT:   I was going to ask you, how much do you
 7   think you have left?      If you have a fair amount left, we will
 8   break, but if you're anywhere close to wrapping up, it may be
 9   better that we can go ahead and finish.        How close are you?
10                MR. WACKENHEIM:   I cannot accurately estimate that
11   right now.
12                THE COURT:   More than 10 minutes, 15 minutes?
13                MR. WACKENHEIM:   Probably.
14                THE COURT:   Okay.    Ladies and gentlemen, we will take
15   our break for this evening.       Again, the usual admonishments:
16   Please don't discuss the case amongst yourselves; don't do
17   anything that would expose you to any kind of media accounts of
18   what's happened; you're limited to those things that happened
19   here in the courtroom only.       Please keep an open mind.        Don't
20   form any opinions yet.     And we will see you at 9 o'clock in the
21   morning.
22        Court will remain in attendance and seated while the jury
23   leaves the courtroom.
24        Mr. Glover if you could hang on just a second.
25        (Jury exited.)




                               Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 64 of 66
                                                                             64




 1        (The following record was made in open court, in the
 2   presence of all parties, counsel, and out of the presence and
 3   hearing of the jury.)
 4              THE COURT:    Mr. Glover, you may step down.       I would
 5   remind you, you're still under subpoena and you'll be back at
 6   9 o'clock in the morning for testimony.
 7              THE WITNESS:    Yes, sir.
 8              THE COURT:    Counsel, let's talk about timing real
 9   quick.   I think what was represented to me, Mr. Earley, is that
10   you may have a witness that's not coming in until Monday?
11              MR. EARLEY:    Yes, that's the plan.
12              THE COURT:    Yeah.   Is there any risk, Government -- and
13   I'm not going to hold you to this, but just for estimate
14   purposes, is there any risk that you-all conclude your evidence
15   before 5:00 on Friday?
16              MS. MAXFIELD-GREEN:     Yeah, Your Honor -- yes, Your
17   Honor.   And depending on how much more Mr. Wackenheim has with
18   Mr. Glover, we could, I think, get to our last witness tomorrow.
19              THE COURT:    Why don't we do this, I would ask counsel
20   to get together after we recess and if you-all could kind of
21   discuss that, I -- I know counsel will do that in good faith
22   and -- and if there is -- if it looks like that's a possibility,
23   I -- Mr. Earley, I think I -- you might be prepared to -- should
24   you choose to put on any evidence, you might be prepared to do
25   that Friday, but even -- I'm going to charge you two with kind of




                               Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 65 of 66
                                                                               65




 1   coordinating that and see.
 2              MR. EARLEY:    I will advise the Court, as the Court's
 3   aware, when we are appointed in cases and we have out-of-state
 4   witnesses, those travel arrangements are made through the United
 5   States Marshal's office in the district where the individual
 6   resides.   I will get a message to those offices and to the
 7   individuals, but I'm not quite sure about the short notice on
 8   that, but I would --
 9              THE COURT:    Yeah.   I understand the intricacies of
10   government travel.
11              MR. EARLEY:    Yes.   So anyway, I will get on it.
12              THE COURT:    Okay.   Well, I understand these are things
13   that may be out of our control, but I would -- my intent is is
14   that we not have to adjourn early for the week.             I would like to
15   keep charging ahead.     But again, if there's anything you can do
16   in that regard, please do so.
17        In the meantime, anything else from either party?
18              MS. MAXFIELD-GREEN:     No, Your Honor.
19              THE COURT:    Mr. Earley?
20              MR. EARLEY:    No, Your Honor.
21              THE COURT:    Court will be in recess.
22                              (Court adjourned.)
23
24
25




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
     Case 5:18-cr-00227-SLP Document 117 Filed 05/15/19 Page 66 of 66
                                                                        66




 1                          REPORTER'S CERTIFICATION
 2                 I, Emily Eakle, Federal Official Realtime Court
 3   Reporter, in and for the United States District Court for the
 4   Western District of Oklahoma, do hereby certify that pursuant to
 5   Section 753, Title 28, United States Code that the foregoing is a
 6   true and correct transcript of the stenographically reported
 7   proceedings held in the above-entitled matter and that the
 8   transcript page format is in conformance with the regulations of
 9   the Judicial Conference of the United States.
10                             Dated this 9th day of May, 2019.
11
12                             /S/ Emily Eakle
                               EMILY EAKLE, RMR, CRR
13                             Federal Official Court Reporter
14
15
16
17
18
19
20
21
22
23
24
25




                              Emily Eakle, RMR, CRR
                              United States Court Reporter
                           U.S. Courthouse, 200 N.W. 4th St.
                        Oklahoma City, OK 73102 * 405.609.5403
